29 A.3d 1239 (2011)
Fermin CIPRIAN et al.
v.
PROVIDENCE SCHOOL BOARD et al.
No. 2009-368-APPEAL.
Supreme Court of Rhode Island.
September 21, 2011.
John J. DeSimone.
Anthony F. Cottone.

ORDER
This case came before this Court in conference pursuant to Article I, Rule 12A(3)(b) of the Supreme Court Rules of Appellate Procedure. After reviewing the record and the parties' prebriefing statements, we proceed to decide the case at this time without further briefing or argument.
This case is before the Court on appeal by the plaintiffs, Fermin Ciprian and the Providence Teachers Union, Local 958 AFT, AFL-CIO, from the denial of a motion for a preliminary injunction. On appeal, the plaintiffs argue that the hearing justice erred in misconceiving and overlooking material evidence and in failing to consider the plaintiffs' claims that a post-termination hearing conducted by the defendant Providence School Board was untimely and in violation of G.L.1956 §§ 16-13-3 and 16-13-4, and, as such, was violative of the plaintiff Fermin Ciprian's constitutional due process rights.
However, the proper vehicle for this Court's review of the instant controversy is by petition for writ of certiorari, as this Court has previously stated that while "the grant of a preliminary injunction is appealable, * * * the denial of a preliminary injunction is not * * * [and that a] petition for common-law certiorari is the proper method by which to seek review of the denial of a preliminary injunction." Paramount Office Supply Co. v. D.A. MacIsaac, Inc., 524 A.2d 1099, 1101 n. 1 (R.I. 1987). The Court notes that plaintiff has filed a petition for writ of certiorari on July 26, 2011, which has been docketed as No.2011-237-M.P.
Accordingly, the plaintiffs' appeal is not properly before us, and therefore the appeal is denied and dismissed.